Lore, C. J.:
We think there is enough on the face of the deed, which is made a part of the case stated, to show that this party was attempting, however informally it may have been, to execute a power. He had, it is conceded, no interest, in his own right in the lands, but had a right to convey under that power; and while the power is very awkwardly and inartistically expressed, we think it is sufficient.
ORDER OP COURT.
And now to wit, this seventeenth day of February, A. D., 1902, the within and foregoing case stated having come on to be heard, and having been argued by counsel for both parties at the bar of the court, and the court having maturely considered the same, it is hereby ordered, adjudged and decreed by the court (the said court being of the opinion that the deed of Amos Pierson and Susan H. Pierson, said deed bearing date the seventh day of March, A. D., 1866, and recorded in the office for recording deeds in and for New Castle County, State of Delaware, in Deed Record D., Vol. 8, Page 421, etc., conveyed the fee simple title of said lands to Joseph Wright, the grantee named therein) that judgment be entered for the plaintiff against the defendant for six cents, besides costs of suit.
Judgment for plaintiff for six cents.